Opinion
Per Curiam,
This case was a “companion case” in the court below with Rickert Nurseries v. Lower Makefield Township Zoning Securing Board, 24 Bucks Co. L. Rep. 201 (1973). In Rickert, the lower court directed the issuance of a building permit, holding that the zoning ordinance was unconstitutional under Girsh Appeal, 437 Pa. 237, 263 A. 2d 395 (1970), for failure to provide for townhouses or attached two-story single-family dwellings anywhere in the Township. In Rickert, the applicant met all other requirements for the issuance of the building permit.
In this case, the lower court affirmed the Zoning Hearing Board’s refusal of the permit because the appellant failed to meet the ordinance’s minimum floor area requirements, as ably set forth in the opinion of Judge Ruee, as reported in 24 Bucks Co. L. Rep. 207 (1973), which we adopt.
Affirmed.